Case 1:20-cv-11738 Document1 Filed 09/23/20 Page 1 of 2

AO451 (Rev. 12/12) Clerk's Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

___ANTONIO CABALLERO, >
Plaintiff

 

v. Civil Action No. 18-25337-KMM
FUERZAS ARMADAS

REVOLUCIONARIAS DE COLOMBIA, ef al.,
Defendant

ee ee

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) __—*05/20/2020_si,

| also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Angela E. Noble

CLERK OF COURT

Date: usury A, AcEod

  

Signature of Clerk or Deputy Clerk

 

Certified to be a true and
correct copy of [he cocument on file
" Angela E. Noble, Cierk,
U.S. District Court
Southern District of Florida

py Aba per error SY

~ Deputy Clerk

Date Jus, 3, 2025

 

 

 
Case 1:18-cv- SARE ]KAMNEV BS Ea rechiasa MEAfete TF UREPYBIRRKARALIAMGO Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 1:18-cv-25337-KMM
ANTONIO CABALLERO,

Plaintiff,
Vv.

FUERZAS ARMADAS REVOLUCIONARIAS
DE COLOMBIA, et al.,

Defendants.
/

FINAL JUDGMENT

THIS CAUSE came before the Court upon the Court’s Order on Motion for Default Final
Judgment. (ECF No. 62). Pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby
ORDERED AND ADJUDGED that Final Judgment is entered in favor of Plaintiff Antonio
Caballero in the amount of forty-five million dollars ($45,000,000.00) in actual, compensatory
non-economic damages, which is further trebled pursuant to 18 U.S.C. § 2333; one million, seven
hundred and twenty-nine thousand, six-hundred and sixty-seven dollars ($1,729.667.00) in actual,
compensatory economic damages, which is further trebled pursuant to 18 U.S.C. § 2333; and post-
judgment interest at the rate of 0.15% from May 20, 2020, the date of final judgment, on the above-
awarded trebled economic and non-economic damages, for which sum let execution issue.

DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of May, 2020.

A) Mpwl

/ KZ MICHAEL MOORE
UNITED STATES CHIEF DISTRICT JUDGE

c: All counsel of record
